Title: To Thomas Jefferson from John Banister, Jr., 23 April 1787
From: Banister, John, Jr.
To: Jefferson, Thomas



Dear Sir
New-York Apl. 23d. 1787

Since my arrival here I have been unable to pursue my journey to Virginia on account of a very severe indisposition for which I am in a great measure indebted to the Captn. of the packet. The  people here like the rest of mankind are discontented with, and cry out against the Government, whilst it only rests with them to form such a one as may render them respectable and happy. No farther powers are as yet given to Congress, nor is their a prospect that they will be granted soon. Many complaints in Virginia of the poverty of the people, and to render the evil still greater they have laid duties on the exportation of those articles which are most likely to bring money into the State. In consequence of this the Tobacco from Carolina no longer comes to Virginia for exportation. There is a heavy tonage on all foreign Shipping. The price of Tobacco is from twenty to twenty two and six pence, the prospects for crops are at present very good.
Colo. Archd. Cary dead, this is all the news I have been able to collect from Virginia. In the course of next month there will be a meeting at Philadelphia of deputies sent by the several states for the purpose of forming some plan by which the chain of Union may be drawn more close and rendered more adequate to the purposes of federal Government. What will be their success cannot as yet be determined, but every person who wishes well to his country must be interested in the occasion. The prospect which lies before us is perhaps the fairest which has been ever spread before any set of men; could they be only persuaded to adapt their ideas to their situation and not think it really worse than it is.
Your seeds have been delivered to the members of Congress, but they have never had it in their power to send them on; they are now under my care and as I set out tomorrow will not be delayed much longer. The seeds being sealed up I shall take none of the Sulla seed but must beg the favor of you to send me some when it will be most convenient to you. Those for South Carolina have been sent to their directions.
I am requested by Mr. Hilegas who lives in the house with me to present you with his best wishes. As soon as I arrive in Virginia I will write you fully on every subject which I think may interest you. In the mean time I am with the greatest respect your obliged friend and humble Servt.,

Jno. Banister Junr.

